Citation Nr: 0211643	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  96-48 743A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left varicocele.  

2.  Entitlement to service connection for arthritis of the 
knees.  

3.  Entitlement to service connection for sinusitis.  

(The issues of entitlement to service connection for pes 
planus and related bilateral leg symptoms, will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In January 2001, the Board found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for pes planus and a left 
varicocele.  That decision also denied service connection for 
a bilateral leg disorder claimed as secondary to pes planus, 
as well as service connection for sinusitis.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  VA General Counsel moved that 
the Board decision be vacated and remanded so the Board could 
consider the provisions of Veterans Claims Assistance Act of 
2000 (herein "VCAA").  In April 2001, the Court vacated the 
Board's January 2001 decision and returned the matter to the 
Board for consideration of the impact of VCAA.  

In September 2001, the Board found new and material evidence 
had been submitted to reopen the claim for service connection 
for pes planus.  All claims were remanded for further 
development.  The requested development was completed, except 
for the pes planus issue.  That issue will be the subject of 
further development and will not be addressed herein.  As the 
requested development of the other issues was completed, the 
Board now proceeds with its review of the appeal of those 
other issues.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for pes planus, and 
related lower extremity symptoms, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  

When the case was previously before the Board, the lower 
extremity issue was styled as entitlement to service 
connection for a bilateral leg disorder, claimed as secondary 
to pes planus.  The record shows that the veteran has two 
groups of bilateral lower extremity symptoms, those 
associated with arthritis of the knees and those associated 
with the pes planus.  There is no question that pes planus 
can cause lower extremity symptoms.  See 38 C.F.R. Part 4, 
Code 5276 (2001).  Such symptoms are part of the pes planus 
and are rated as part of the pes planus.  A decision on such 
symptoms will not be made at this time, but will be deferred 
pending the development and a decision on the pes planus 
itself.  This decision will address the assertion that pes 
planus caused the development of a separate arthritic 
disorder in the veteran's knees.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  In December 1954, the RO noted that a left varicocele was 
noted when the veteran was examined for service and that the 
varicocele did not increase in severity during service.  The 
RO denied service connection for the left varicocele.  The 
veteran was notified but he did not file a timely notice of 
appeal.  

3.  Evidence of record at the time of the December 1954 
rating decision included the service medical records and a 
copy of the November 1954 VA examination showing the 
varicocele was asymptomatic.  

4.  Evidence received since the December 1954 rating decision 
includes private and VA medical records showing the presence 
of the varicocele without comment as to aggravation in 
service.  There is one competent medical opinion, which 
addresses aggravation, and it contains a doctor's opinion 
that there was no aggravation in service.  There are also lay 
statements, which do not provide competent evidence of 
aggravation in service.  

5.  Evidence received since the December 1954 rating 
decision, which denied service connection for a left 
varicocele, is cumulative.  

6.  Arthritis of the knees was not manifested during the 
veteran's active service or during the first post service 
year.  

7.  Arthritis of the knees is not the result of disease or 
injury incurred or aggravated during active service or as the 
result of a service-connected disability; arthritis of the 
knees is not the result of pes planus.

8.  The veteran does not have sinusitis as the result of 
disease or injury, incurred or aggravated during his active 
service.  


CONCLUSIONS OF LAW

1.  The December 1954 rating decision is final.  Evidence 
received since the RO's 1954 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a left varicocele is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).

2.  Arthritis of the knees was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001).  

3.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA became law while this claim was pending.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Further, implementing regulations have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO has considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statements of the case, and supplemental 
statements of the case, and a letter sent in October 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, the evidence VA would obtain, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(a)).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

Left Varicocele  Service connection for a left varicocele was 
denied in a December 1954 rating decision.  The veteran did 
not appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

[The veteran's current claim to reopen was submitted before 
August 29, 2001.  Claims to reopen submitted on and after 
that date are subject to a less favorable regulation.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).]  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (West Supp. 2002).  

At the time of the December 1954 rating decision, the 
evidence included the service medical records.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).  The service medical records show that a small 
left varicocele was noted on pre-induction examination in 
February 1951 and again when the veteran was examined and 
accepted for service in February 1952.  It was also noted 
when he was examined for separation from service in February 
1954.  The service medical records do not show that the 
varicocele was symptomatic during service or that it in any 
way increased in severity.  

The record at the time of the December 1954 denial also 
included the report of a VA examination.  That confirmed the 
presence of a varicocele, left, moderate, and the examining 
physician reported that it was not symptomatic.  

The December 1954 rating decision found that there was no 
permanent increase in any of the veteran's disabilities 
during the time he was in service.  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  

For a veteran with wartime service (such as the veteran in 
this case) or peacetime service after December 31, 1946, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2001).  

The veteran's attorney has correctly noted that once 
increased disability is shown, the burden shifts to the 
government, to rebut the presumption of aggravation by clear 
and unmistakable (obvious or manifest) evidence.  However, 
there must first be an increase in severity during service.  
Here, there was no evidence of increased severity at the time 
of the December 1954 decision and no competent evidence of 
increased disability during service has been submitted since 
that decision.  The veteran's attorney has argued that 
aggravation has been conceded; however, the regulation 
specifically prohibits aggravation from being conceded where 
the disability underwent no increase in severity during 
service on the basis of all the pertinent evidence of record.  
38 C.F.R. § 3.306(b) (2001).  

A lay witness is capable of reporting what he observed.  See 
Gregory v. Brown, 8 Vet. App. 563 (1996).  While a lay person 
is certainly capable of providing evidence of symptomatology, 
he is generally not capable of opining on matters requiring 
medical knowledge, such as causation or aggravation.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1995).  In this case, at his 
October 1998 RO hearing, the veteran reported that the 
varicocele was painful during service.  When a preexisting 
disorder manifests its symptoms, that is not the same as 
increasing in severity.  The Federal Circuit has held that 
the law precludes the establishment of the presumption of 
aggravation using only evidence of a temporary flare-up of 
symptoms of the pre-existing condition.  Davis v. Principi, 
276 F.3d 1341, 1344-45 (Fed. Cir. 2001).  Thus the veteran's 
statements as to symptoms in service are not competent 
evidence of an increase in the severity of the disability.  

Other lay statements, dated in February 2000, do not provide 
evidence as to the varicocele.  

The report of the February 1997 VA examination shows the 
veteran had a moderate size hydrocele.  There was no clot, 
cyst or other complication.  The doctor expressed the opinion 
that the condition was not aggravated by service.  

An undated record from Jose Newman, M.D., described the 
veteran's genitals as normal for his age and gender.  There 
was no opinion as to aggravation in service.  

On the December 1998 VA examination, the physician reported 
that the veteran had a moderate sized varicocele on the left 
side and it was symptomatic all the time.  Tenderness and 
pain were reported.  There was no opinion as to aggravation 
in service.  

The report of a July 2000 VA urology consultation shows the 
veteran complained of having left testicular and groin pain 
since service.  It sometimes interfered with intercourse and 
was sometimes relieved by intercourse.  The doctor described 
a large varicocele and recommended surgery.  There was no 
opinion as to aggravation in service.  

The record contains VA clinical notes from 1991 and from 1998 
to 2001.  These notes, particularly the one dated in August 
2000, describe the varicocele and establish that the veteran 
currently has the disorder.  However, they present no 
evidence of aggravation in service.  

A VA genitourinary examination was done in November 2001.  
The left testicle had a fairly large hydrocele.  Its removal 
was recommended.  The doctor noted that the presence of the 
hydrocele was documented in the service medical records.  
There was no opinion as to aggravation in service.  

When the claim was denied in 1954, the evidence showed the 
presence of the disorder and did not show that it increased 
in severity during service.  All of the records received 
since then continue to show that the disability is present; 
this was previously established and is not new.  The records 
continue to fail to provide any competent evidence to support 
aggravation in service.  Only one medical report addresses 
aggravation and that was against aggravation in service.  
There is simply no competent evidence of aggravation in 
service.  That is, since the December 1954 denial, there is 
no evidence which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
There is no new and material evidence on this issue and the 
claim can not be reopened.  38 C.F.R. § 3.156 (2001).  

Arthritis of the Knees  

As noted above, to establish service connection, the evidence 
must show that three essential elements are present.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

In this case, there are VA examination and outpatient 
treatment reports from 1998 to 2001 which establish a current 
disability, arthritis of the knees.  There is no dispute as 
to the existence of a current disability, so the Board 
proceeds to weigh the evidence on the other two points.  

Turning first to the establishment of disease or injury in 
service, the Board notes that there is no competent medical 
evidence of arthritis of the knees or any pertinent disease 
or injury in service.  The service medical records do not 
show any lower extremity disease or injury.  The report of 
the February 1954 examination for separation from service 
shows the lower extremities were normal.  

The veteran testified of lower extremity pain during his 
October 1998 RO hearing.  He is considered competent to 
report injury in service and he has reported that his feet 
were symptomatic due to pes planus in service.  While he can 
say that his feet hurt, he does not have the medical 
experience and training to identify the symptoms in service 
as arthritis or an injury leading to arthritis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, there 
is no evidence of pertinent disease or injury during his 
active service.  

The third point required for service connection is that there 
must be a nexus or connection relating the current disability 
to the disease or injury during service or to a service-
connected disability.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.310(a) (2001).  

The evidence of a connection must come from a competent 
medical source.  That is, an injury during service may be 
verified by medical or lay witness statements; however, where 
an opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(a)).  

Initially, the Board notes that law provides a connection in 
that arthritis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In this case, there is no competent 
evidence from a trained medical professional that arthritis 
was present in the year after the veteran completed his 
active service.  To the contrary, the report of the November 
1954 orthopedic examination noted that there was no history 
of trauma, accidents or infection.  The veteran had 
congenital lordosis of the lumbar spine, symptomatic second 
degree pes planus of both feet and bilateral hallux valgus.  
X-rays of the lumbar spine were reported to show no arthritis 
and the feet were negative.   

As the Board weighs the record for evidence of a connection, 
we find that there is no competent evidence to support the 
claim.  As a lay witness, the veteran does not have the 
medical expertise to diagnose arthritis or to make a 
statement as to etiology, connecting current arthritis to an 
earlier cause.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1) and (2)).  

The evidence from competent medical sources is consistently 
against the claim.  On the February 1997 VA examination, the 
doctor expressed the opinion that the osteoarthritis of both 
knees was a coincidence as to the foot disorder.  The doctor 
did not link the arthritic knees to service or a service-
connected disability.  

On the December 1998 VA examination, the physician expressed 
the opinion that the veteran's arthritis of the knees was a 
naturally occurring condition.  

The November 2001 VA examination report contained an opinion 
that the arthritic changes in the knees were due to age.  

The VA outpatient records note the veteran's knee disorders 
without etiologically linking them to service or a service-
connected disability.  The private medical records do not 
link arthritis of the knees to service or a service-connected 
disability.  

The medical reports provide a preponderance of evidence which 
establishes that the arthritis of the knees is due to the 
veteran's advancing age and is not related to service or a 
service-connected disability.  They have also expressed the 
opinion that it is not related to pes planus; so, if even if 
further development establishes service connection for pes 
planus, the preponderance of evidence would be against 
service connection as secondary to pes planus.  Consequently, 
the claim must be denied.  

Sinusitis  

There is no competent medical evidence of a sinus disorder 
during service.  The veteran testified at his October 1998 RO 
hearing that he had similar symptoms during service, although 
he thought it was a cold at the time.  He does not have the 
medical expertise to diagnosis symptoms years ago as being 
those of a chronic sinus disorder.  See Grottveit, at 93; 
Espiritu; see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1) and (2)).  

On the February 1954 examination for separation from service, 
a doctor reported that the veteran's sinuses were normal.  VA 
examination in November 1954 showed normal respiratory 
findings.  These reports, by trained medical professionals, 
at the time the veteran left service and shortly thereafter, 
are highly probative evidence that the veteran's sinuses were 
in fact normal and that he did not have residual sinusitis.  

Following service, many years passed without competent 
evidence of a sinus disorder.  A prolonged period without 
medical complaint can be considered as evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

On the February 1997 VA examination, there was no evidence of 
tenderness over the sinuses.  The nose looked like it had 
chronic allergic rhinitis.  The doctor was of the opinion 
that the conditions were not aggravated by being in service.  

On VA examination in November 2001, a VA doctor found the 
allergic rhinitis and some maxillary sinusitis.  He was of 
the opinion that they developed since the veteran's discharge 
form service.  

The VA and private treatment records shows the presence of a 
sinus disorder without linking it to service.  

As the only medical reports which address the nexus issue 
contain opinions to the effect that a sinus disorder did not 
have its origin in service, the preponderance of the 
competent evidence is against the claim.  Therefore, service 
connection for sinusitis must be denied.  


ORDER

The petition to reopen a claim for service connection for a 
left varicocele is denied.  

Service connection for arthritis of the knees is denied.  

Service connection for sinusitis is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


